USDC IN/ND case 3:20-cv-00020-JD-MGG document 12 filed 05/11/20 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 GREGORY A. TAYLOR, JR.,

                 Petitioner,

                        v.                               CAUSE NO. 3:20-CV-020-JD-MGG

 WARDEN,

                 Respondent.

                                     OPINION AND ORDER

       Gregory A. Taylor, Jr., a prisoner without a lawyer, filed a habeas corpus petition

under 28 U.S.C. § 2254 challenging his conviction and sentence for criminal confinement

in Cause No. 20D03-1312-FB-000145. Following a jury trial in the Elkhart Superior

Court, Taylor was sentenced to twenty years in prison on July 9, 2015. 1 Before

considering the merits of a habeas petition, the court must ensure the petitioner

exhausted all available remedies in state court as required by 28 U.S.C. § 2254(b)(1)(A).

“Inherent in the habeas petitioner’s obligation to exhaust his state court remedies before

seeking relief in habeas corpus, see 28 U.S.C. § 2254(b)(1)(A), is the duty to fairly present

his federal claims to the state courts.” Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004).

       Fair presentment in turn requires the petitioner to assert his federal claim
       through one complete round of state-court review, either on direct appeal
       of his conviction or in post-conviction proceedings. This means that the
       petitioner must raise the issue at each and every level in the state court



        1 See State of Indiana v. Taylor, No. 20D03-1312-FB-000145, filed Dec. 18, 2013, available at:

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6ImFudEN5RGYz
ZzRRQnMwdmtYdTNHdUpyVFN4NTBzcE5qeGt5dWlqUlR1ZU0xIn19 (last visited May 11, 2020).
USDC IN/ND case 3:20-cv-00020-JD-MGG document 12 filed 05/11/20 page 2 of 4


        system, including levels at which review is discretionary rather than
        mandatory.

Id. at 1025-26 (internal citation omitted).

        Taylor raises two grounds in his petition—that his counsel was ineffective for

failing to ensure he received a competency hearing and that he has been denied due

process in his post-convictions proceedings because he has not yet received his trial

transcripts. ECF 11 at 3. He admits that he has not presented either issue to the Indiana

Supreme Court. Id. 2 He has filed a petition for post-conviction relief, but it remains

pending. Id. 3 Therefore, he has not exhausted his state court remedies, and this case

must be dismissed without prejudice so that he can exhaust his claims in the state

courts. Taylor is advised that if, after he has ultimately presented his claims to the

Indiana Supreme Court, he has not yet obtained relief, then he may return to federal

court and file a new habeas corpus petition.

        When dismissing a habeas corpus petition because it is unexhausted, the court

must “consider whether a stay is appropriate [because] the dismissal would effectively

end any chance at federal habeas review.” Dolis v. Chambers, 454 F.3d 721, 725 (7th Cir.

2006). The one-year limitations period for federal habeas review begins to accrue when

a conviction becomes final. See 28 U.S.C. § 2244(d)(1)(A). Here, the Indiana Supreme




        2 While he filed a direct appeal, he did not raise either of the aforementioned issues there. See
Taylor v. State, No. 20A05-1507-CR-1050, 2016 WL 1274082 (Ind. Ct. App. Mar. 31, 2016) (unpublished
table decision).

        3 See Taylor v. State, No. 20D03-1608-PC-000039, filed Aug. 9, 2016, available at:

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6ImprSF9ZNjdnS
VhfOVg0MzI1eFRFWGRHTjJfaE1keVVsQm0zejVYQzkxQmcxIn19 (last visited May 11, 2020).


                                                      2
USDC IN/ND case 3:20-cv-00020-JD-MGG document 12 filed 05/11/20 page 3 of 4


Court denied Taylor’s petition for transfer of his original criminal appeal on June 3,

2016. 4 He did not file a petition for certiorari to the United States Supreme Court.5

Nevertheless, he had 90 days—or until September 1, 2016—to do so. See Sup. Ct. R.

13(1) and Gonzalez v. Thaler, 565 U.S. 134, 150 (2012). (“[T]he judgment becomes final . . .

when the time for pursuing direct review . . . expires.”) Prior to that deadline, however,

Taylor filed his state post-conviction relief petition on August 9, 2016, which tolled the

federal limitations period pursuant to § 2244(d)(2); that petition remains pending in

state court.6 Therefore, dismissing this petition will not effectively end Taylor’s chance

at federal habeas corpus review, and a stay is not appropriate for this case.

        Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when the petition is dismissed on procedural grounds, the petitioner must

show that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). As previously explained,

the claims presented by Taylor are unexhausted. Because there is no basis for finding

that jurists of reason would debate the correctness of this procedural ruling or find a




        4 See Taylor v. State, No. 20A05-1507-CR-1050, 51 N.E.3d 247 (Ind. June 3, 2016) (unpublished table
decision).

        5 See Taylor v. State, No. 20A05-1507-CR-1050, filed July 31, 2015, available at:

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IkhRTlI0OUdqS2
VXU1FWT0tNVm0xSzRHWnBwSEhickZ2OUNvUDhGdVhZWEExIn19 (last visited on May 11, 2020).

        6   See footnote 3.


                                                     3
USDC IN/ND case 3:20-cv-00020-JD-MGG document 12 filed 05/11/20 page 4 of 4


reason to encourage him to proceed further, a certificate of appealability must be

denied.

      For these reasons, the court:

      (1) DISMISSES WITHOUT PREJUDICE the petition pursuant to Section 2254

Habeas Corpus Rule 4 because the claims are unexhausted;

      (2) DENIES a certificate of appealability pursuant to Section 2254 Habeas Corpus

Rule 11; and

      (3) DIRECTS the clerk to close this case.

      SO ORDERED on May 11, 2020

                                                      /s/JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            4
